Citation Nr: 1716825	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for right knee disability.

2. Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.

In May 2016, the Board most recently remanded the matter for further development and to schedule a hearing.  The matter has now returned for adjudication.

The May 2016 Board remand included development on the appeals for service connection for arthritis of the entire spine and an increased rating for arthritis of the lumbar spine, to include the assignment of a temporary total rating under 38 C.F.R. § 4.30.  By a rating action dated in September 2016, the AOJ granted the service connection claim.  Thereafter, in a statement received in October 2016, the Veteran indicated that he wished to withdraw his increased rating claim.  Given this development, these issues are no longer under appellate consideration.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in March 2017.  A copy of the transcript is of record.


FINDINGS OF FACT

1. The Veteran experienced constant symptoms of right knee pain following an in-service injury and those symptoms have been medically linked to his current right knee osteoarthritis.

2. The Veteran's currently diagnosed left shoulder disabilities were not incurred in or caused by active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.156, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.156, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I. Duties to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The Veteran's claim for service connection of a right knee disability is being granted herein.  Any error related to these duties is therefore moot with respect to that claim.  

As to the left shoulder disability, the duty to notify has been met.  See May 2014 VA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the claims file.  The Veteran has not indicated that there is any outstanding evidence to submit.

The Veteran underwent a VA examination for left shoulder disability in June 2014.  The VA examiner reviewed the service treatment records, examined the Veteran, considered his complaints, provided a detailed report of his symptoms, and provided an etiological opinion.  The examination is deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board previously remanded this case to provide the Veteran with a hearing.  As discussed above, the Veteran testified at a video conference hearing in March 2017.  The Board is satisfied that its remand directive has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that VA fulfilled its duties to notify and assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic disease.  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A. Right Knee Disability

The Veteran has been diagnosed as having right knee osteoarthritis, also referred to as degenerative joint disease and sometimes simply as right knee pain.  Osteoarthritis is a current diagnosis that satisfies Shedden element (1).

The Veteran testified to several in-service events that happened to his knee.  He testified to (1) hitting it on a ship's door (2) dropping a pipe on it, (3) twisting it with a "pop" while walking, (4) being in a motorcycle incident wherein the bike fell on it and (5) slipping on ice at Great Lakes, Illinois and twisting it.  Service treatment records corroborated that the Veteran hurt his knee on the ice and that the Veteran was in a motorcycle incident, but the records of that incident report did not mention his knee.  One or more of these incidents could satisfy Shedden element (2).

For nexus, Shedden element (3), the Veteran testified that his knee had continuously pained him from his time in service.  The Veteran also submitted four lay statements from people who knew the Veteran during and after service that corroborated the Veteran's testimony that he had knee problems immediately following service that have continued since.  

The evidence shows that the Veteran had a clean exit examination that indicated no knee problems.  The Veteran also acknowledged that he further hurt his knee playing basketball after service.  These two things taken together led the VA examiner to conclude in February 2011 that the Veteran's current knee condition was less likely than not related to service.  

A private opinion letter in July 2011 from an orthopedic surgeon disagreed and stated that the clean knee exam would not be surprising because the Veteran's injury would not have shown up on a plain x-ray.  The orthopedic surgeon further stated that he operated on the Veteran's knee in 1979 and the Veteran told him at that time that his knee problems were due to the motorcycle incident in service.  The VA examiner responded in October 2011, and stated that the orthopedic surgeon did not mention the basketball injury, which the VA examiner viewed as an intervening event that caused the problem.  The orthopedic surgeon responded in October 2012 stating that the Veteran had provided records in 1979 that corroborated his account of the motorcycle accident.  The orthopedic surgeon further explained that the Veteran's 1979 surgery to correct his knee-a right lateral meniscectomy and proximal patellar realignment-was known to cause degenerative arthritis.  The orthopedic surgeon concluded that "[w]ere it not for the injury that he sustained in the U.S. Navy in 1978, he would not have degenerative arthritis of his right knee."  The surgeon based his opinion on his 30 years of experience as a board-certified orthopedic surgeon and the orthopedic literature.  

In December 2015, a new VA examiner reviewed the files and concluded that the right knee disorder was less likely than not secondary to the Veteran's service-connected back disability.  In July 2016 the same VA examiner opined that it would be mere speculation to state whether the Veteran's knee condition resulted from active duty due to conflicting reports in the history.  The examiner repeated this conclusion in September 2016.

The facts do not lend themselves to the clearest nexus picture between the in-service event and the Veteran's current condition.  However, they do indicate that the Veteran had a qualifying chronic disease and the Veteran's four-time corroborated testimony indicated that his knee pain and problems, now diagnosed as arthritis, began during service.  Both the Veteran's testimony and the service treatment records noted that the Veteran experienced knee pain in service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) ("noting need not be reflected in any written documentation").  The undisputed medical evidence also showed that the Veteran continued to have knee pain symptoms after that time.  Finally, the opinion of the orthopedic surgeon provided a medical-nexus showing that the Veteran's noted painful knee directly resulted in his current arthritic condition.  Accordingly, the continuity of symptomatology conditions of 38 C.F.R. § 3.303(b) have been satisfied.  Service connection for right knee osteoarthritis is granted.  

B. Left Shoulder Disability

The Veteran was diagnosed in May 2014 as having left shoulder impingement syndrome, left bicipital tendonitis, left rotator cuff tendonitis, and left acromioclavicular joint osteoarthritis.  These diagnoses satisfy Shedden element (1).

The Veteran testified that during service he was playing football and ran into a structure, hurting his shoulder.  His service treatment records recorded this injury in September 1975.  The diagnosis was a shoulder sprain.  This injury satisfies Shedden element (2).

On his discharge exam in 1978, the Veteran denied having a painful or "trick" shoulder.  The discharge examiner noted no shoulder or arm injury.  The Veteran testified that his shoulder bothered him on and off since discharge, but the first time that he saw a doctor was in 1998 or 1999.  He was examined by VA in May 2014.  The examiner opined that it was less likely than not that the Veteran's current shoulder disabilities were incurred in or caused by events in service because the in-service shoulder sprain would not explain the biceps/supraspinatus tendonitis and acromioclavicular arthritis diagnosed 35 years later.  

The Veteran is acknowledged to be competent to report lay observable medical conditions such as a joint pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Veteran's testimony that his shoulder hurt "off and on" from the time of service did not give an etiology for his joint pain.  The only opinion on etiology was the examiner's, which stated that the current disabilities were etiologically distinct from the one incurred in service.  In addition, there was no evidence that the Veteran sought medical treatment for more than twenty years after the in-service event.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("evidence of a prolonged period without medical complaint can be considered").  The weight of the evidence is against a finding of nexus between the in-service injury and the Veteran's currently diagnosed shoulder disabilities.  Shedden element (3) has not been satisfied.

Service connection also cannot be shown by continuity of symptomatology.  The Veteran's testimony that his shoulder hurt "off and on" demonstrated that his symptoms were not continuous.  Lack of symptomatology was further shown by the lack of medical complaint for twenty years after service.  

Presumptive service connection must also be denied.  Although the Veteran is currently diagnosed with arthritis, the evidence does not show that the Veteran had arthritis of the shoulder in service or during the one year presumptive period.  Instead, the Veteran was diagnosed with a sprain during service, which is not a presumptive condition.

Considering all the competent and credible evidence, the weight of the evidence is against an award of direct or presumptive service connection.  Accordingly, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for left shoulder disability must therefore be denied. 


ORDER

Service connection for right knee osteoarthritis is granted.

Service connection for left shoulder disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


